Citation Nr: 1227246	
Decision Date: 08/07/12    Archive Date: 08/14/12

DOCKET NO.  07-26 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a back disorder.   


REPRESENTATION

Veteran represented by:	Sean Kendall, Attorney


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from March 1969 to April 1971.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Board has reviewed the Veteran's physical claims file, as well as his electronic file through the "Virtual VA" system, to ensure a complete review of the evidence.

This claim was previously denied by the Board in November 2008.  The Veteran appealed to the Veterans Claims Court (Court).  In February 2010, the Court Clerk granted a Joint Motion for Remand (JMR) vacating the Board's November 2008 decision and remanding for readjudication.  The Board then remanded the case in September 2010 for further evidentiary development.  The case now returns to the Board following such development.    

For reasons explained below, the appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

The Board notes that the Veteran initially indicated on his August 2007 VA Form 9 that he did not want a Board hearing.  However, in response to the February 2011 supplemental statement of the case (SSOC), he requested a hearing before the Board to be held by videoconference at the earliest available opportunity so that he could present testimony and evidence in support of his claim.  See March 17, 2011 letter.  He has not subsequently withdrawn his request for a Board hearing.    

Because the Veteran would like the opportunity to appear for a video Board hearing, a remand to satisfy his hearing request is warranted.  Such hearings are scheduled by the RO (see 38 C.F.R. § 20.704(a) (2011)), and the Board is remanding the case for that purpose, in order to satisfy procedural due process.  Under applicable regulation, a hearing on appeal will be granted if an appellant expresses a desire to appear in person.  38 C.F.R. § 20.700 (2011). 

The importance of responding to a request for a hearing is recognized under 38 C.F.R. § 20.904(a)(3), because a Board decision may be vacated when there is a prejudicial failure to afford an appellant a hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video Board hearing at the RO before a Veterans Law Judge at the earliest available opportunity, as the docket permits.  A copy of the notice to the Veteran of the scheduling of the hearing should be placed in the record.

The purpose of this REMAND is to satisfy the Veteran's hearing request and ensure due process.  He has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



